Citation Nr: 1539804	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  06-10 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating for posttraumatic stress disorder (PTSD) in excess of 50 percent prior to June 6, 2014, and in excess of 70 percent thereafter.

2.  Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to a rating in excess of 10 percent for a chronic left hip disability.

5.  Entitlement to a rating in excess of 10 percent for a chronic right hip disability.

6.  Entitlement to a rating in excess of 20 percent for right knee chondromalacia patella.

7.  Entitlement to a rating in excess of 10 percent for right knee limitation of motion.

8.  Entitlement to a rating in excess of 10 percent for left knee chondromalacia. 

9.  Entitlement to a rating in excess of 10 percent for left knee instability.

10.  Entitlement to special monthly compensation (SMC) for specially adapted housing.

11.  Entitlement to SMC for automobile and adaptive equipment.

12.  Entitlement to service connection for ischemic heart disease.

13.  Entitlement to an initial rating in excess of 10 percent for a right knee surgical scar.

14.  Entitlement to an initial compensable rating for a left knee surgical scar.

15.  Entitlement to an initial compensable rating for a left arm shrapnel scar.


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to June 1973.  

This appeal is before the Board of Veterans' Appeals (Board) from September 2004, December 2004, May 2005, February 2012, and July 2013 rating decisions of Department of Veterans Affairs (VA) Regional Offices (ROs).  

In June 2007, the Veteran and his wife testified at a Board hearing before a Veterans Law Judge (VLJ) regarding the issues of service connection for hearing loss and a TDIU.  A transcript is included in the claims file.  In February 2008, the Board remanded these issues.

The VLJ who conducted the June 2007 hearing is no longer employed by the Board.  However, in a June 2014 substantive appeal, the Veteran requested a hearing before a VLJ.  In November 2014, the Veteran testified at a Board hearing at the RO before the undersigned regarding the issues of an initial rating for PTSD in excess of 50 percent, service connection for hearing loss, and a TDIU.  A transcript is included in the claims file.

In a June 2015 rating decision, the Agency of Original Jurisdiction (AOJ) granted an increased rating for PTSD to 70 percent, effective June 6, 2014.  The issue of the Veteran's rating for PTSD has thus been characterized as on the title page.

The following issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ: service connection for hearing loss; an initial rating in excess of 10 percent for a right knee surgical scar; initial compensable ratings for a left knee surgical scar and a left arm shrapnel scar; a rating in excess of 20 percent for right knee chondromalacia patella; ratings in excess of 10 percent for a chronic left hip disability, a chronic right hip disability, right knee limitation of motion, left knee chondromalacia, and left knee instability; SMC for specially adapted housing and automobile and adaptive equipment; and a TDIU prior to September 23, 2013. 


FINDINGS OF FACT

1.  Prior to June 6, 2014, the Veteran's PTSD most closely approximated occupational and social impairment with reduced reliability and productivity, with corresponding symptomatology. 

2.  Beginning June 6, 2014, the Veteran's PTSD most closely approximated occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, with corresponding symptomatology.

3.  Beginning September 27, 2012, the Veteran has been unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 percent for PTSD prior to June 6, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

3.  The criteria for a TDIU beginning September 27, 2012, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The award of service connection for PTSD represented a substantiation of the Veteran's original claim, and thus the filing of a notice of disagreement with the assigned rating did not trigger additional 38 U.S.C.A. § 5103(a) notice requirements.  Therefore, any defect as to notice is not prejudicial.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 134 (2008).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, identified private treatment records, Social Security Administration (SSA) records, a private psychological report, and statements from the Veteran's family members have been obtained.

Also, the Veteran was provided VA examinations of his PTSD in August 2009, December 2011, and December 2014.  These examinations and their associated reports were adequate.  Along with the other evidence of record, they provided sufficient information and a sound basis for a decision on the Veteran's claim.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  In addition, he provided testimony at hearings before the Board in June 2007 and November 2014 that were in compliance with Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).




II.  Increased Rating

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD is rated under Diagnostic Code (DC) 9411, 38 C.F.R. § 4.130.  Under DC 9411, the following applies:

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted when there is occupational and social impairment, with reduced reliability and productivity, due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more frequently than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In this case an initial rating for PTSD in excess of 50 percent prior to June 6, 2014, and in excess of 70 percent thereafter, is not warranted.  

Prior to June 6, 2014, the Veteran's PTSD symptoms and resulting occupational and social impairment more closely approximated those contemplated in the criteria for a 50 percent rating under DC 9411 than those for a 70 percent rating or greater.

July and August 2005 and August 2007 to May 2009 VA treatment records reflect that the Veteran reported symptomatology of flashbacks, daily and sometimes weekly; often feeling depressed; social isolation and avoidance of people; intrusive thoughts; difficulty falling and staying asleep; hyperarousal features with night sweats, nightmares, startle response, and hypervigilance; and some problems with irritability and anger.  He reported having no friends, but indicated having generally good relationships with his family.  On examination, he was consistently noted to have been neat and clean in appearance, and alert and fully oriented, and to have clear and coherent speech, grossly intact and good memory, depressed mood, and subdued or irribable affect.  His judgment and insight were noted to be fair.  He consistently denied any current suicidal or homicidal thoughts or ideation, and there was no evidence of any psychotic symptomatology, hallucinations, delusions, or paranoia. 

January 1, 2012, to June 2, 2014, VA psychiatric notes reflect that the Veteran generally reported having a low mood, having continuing sleeping problems, and occasionally some anger problems in interacting with his wife and son and becoming angry quickly with himself.  While in March 2012 he reported having violent thoughts briefly, when angry, which passed quickly, he otherwise consistently denied violent thoughts.  He was consistently noted to have been cooperative with speech clear, coherent thoughts, varied and appropriate affect, and to have had no suicidal thoughts or ideation.  He reported generally good relationships with his family, although in June 2013 and September 2013 he reported that his wife had moved out, but that they were doing alright and speaking once a week.

Such symptomatology reflected in these VA treatment records is more consistent with the nature and severity of those symptoms contemplated in the criteria for a 50 percent rating than those for a 70 percent rating under DC 9411.  There was consistently noted to be no suicidal ideation, the Veteran's speech was normal, he was alert and oriented, and he was neat and clean in appearance.  There was never noted to be symptomology such as obsessional rituals which interfere with routine activities and, although the Veteran reported often being depressed and anxiety was noted, there were not symptoms of the severity of near-continuous panic or depression affecting the ability to function independently, appropriately and effectively.

While irritability and anger were reported by the Veteran, such symptoms were not shown to rise to the severity level of impaired impulse control such as unprovoked irritability with periods of violence.  Again, while in March 2012 he reported having violent thoughts briefly, when angry, which passed quickly, he otherwise consistently denied violent thoughts.  Such anger and irritability symptoms of the level reported by the Veteran are not consistent with the nature and severity of those symptoms contemplated in a 70 percent rating. 

Also, while the Veteran repeatedly reported social isolation and difficulty with relationships, the record reflects that he maintained generally good relationships with his family and difficulty, rather than inability, in establishing and maintaining effective relationships was demonstrated. 

The Veteran's psychiatric disability was also evaluated on several VA examinations and other examinations during this period.

The Board notes the November 2004 SSA determination that the Veteran had been disabled since March 2004 with a primary diagnosis of "Disorders of Back Discogenic & Degenerative" and a secondary diagnosis of "Affective Disorders."  The records associated with this determination reflect that the Veteran was determined to be unable to work primarily due to severe back and neck injuries incurred on the job in 2000.

A September 2004 psychological report in connection with this SSA determination reflects that the Veteran reported having bad dreams and nightmares, crying once weekly, believing he was depressed, and feeling overwhelmed and disappointed in himself and irritable.  He described anhedonia and loss of ambition.  He reported getting along well with family members, and having problems with his managers at work, but having no problems with coworkers.  He reported not having any friends, but talking to his neighbors every couple of months.  He was appropriately dressed with good hygiene, was in contact with reality, had fair self-esteem, and appeared depressed.  He was diagnosed with dysthymic disorder, late onset.  

A December 2004 psychological evaluation report from a private examiner, Dr. E.T., reflects that the Veteran had severe social, personal, and occupational impairment due to the symptoms of difficulty concentrating and completing tasks in a timely fashion; generalized anxiety with panic attacks one to two times per month; short and long term memory loss; flashbacks and intrusive thoughts; insomnia; overwhelming feelings of anger/sorrow with crying spells; withdrawal and isolation; and moderately severe depression.  Dr. E.T. stated that the Veteran felt emotionally numb, had difficulty trusting others, no friends, and very rocky interpersonal relationships.  She diagnosed chronic, delayed, severe PTSD.  Dr. E.T. further stated that, based on his PTSD, the Veteran was unable to sustain substantially gainful work, and that although he had physical problems for which he was awarded SSA disability, the symptoms that he had related were present prior to his injury and had been exacerbated now that he had not been able to work in six months.  

The symptomology noted on these 2004 examinations, including depression, sleeping problems, difficulty concentrating, and anxiety with occasional panic attacks, is consistent with that shown in the VA treatment records noted above, and is likewise most consistent with that contemplated in the criteria for a 50 percent rating under DC 9411.  Such symptoms, including those described by Dr. E.T., are not of the nature or severity of those contemplated in the criteria for a 70 percent rating.  Again, the Board notes the Veteran's reports of having no friends, but, again, the Veteran reported getting along with family, some interaction with neighbors and getting along with coworkers; such reports reflect difficulty, rather than inability, in establishing and maintaining effective relationships.  

The Board notes Dr. E.T.'s assertion that, although the Veteran had been awarded SSA benefits based on physical problems, his PTSD rendered him unable to sustain substantially gainful work.  However, Dr. E.T. did not adequately or clearly explain how the Veteran was unable to work due to his PTSD when he had been able to do so earlier that year, until he had to stop due to his physical injuries.  Dr. E.T.'s only explanation for this assessment was that his PTSD had been exacerbated by not being able to work for six months.  The Board does not find this explanation-that because of the exacerbating effect of the Veteran's inability to work on his PTSD, the Veteran's PTSD rendered him unable to work-not to be persuasive.  Furthermore, Dr. E.T. did not explain how the PTSD symptoms she described, which, again, approximate those contemplated by the criteria listed for a 50 percent rating, resulted in a level of occupational or social impairment greater than that with reduced reliability and productivity.  

The Veteran was given a VA examination for mental disorders other than PTSD in March 2008, at which time he denied delusions, hallucinations, or suicidal ideation, but reported homicidal ideation "when people annoy him."  He reported that he would go one to two week without showering and shaving and that this upset his wife.  He reported panic attacks once a weeks and depressed mood and anxiety treated with medication.  The diagnosis was adjustment disorder with mixed anxiety and depressed mood, and breathing related sleep disorder.  The examiner stated that the mental disorder signs and symptoms resulted in deficiencies in most of the areas of work, school, family relations, judgment, thinking and mood.  

While the examiner's assessment of the Veteran's functional impairment is consistent with that listed the criteria for a 70 percent rating under DC 9411, the report was based, in part, on the Veteran's report of homicidal ideation.  The Veteran has consistently, repeatedly denied, and been noted not to have, any homicidal ideation in the extensive VA treatment records throughout the appeal, including those contemporaneous with the March 2008 examination.  The Board thus finds the report of homicidal ideation on this examination not to be credible or consistent with the Veteran's disability picture.  The examiner's assessment was also based on the Veteran's report of going long periods of time without showering or shaving.  However, again, the Veteran has consistently been noted to be neat and clean in appearance; furthermore, as described below, according to his own reports at a later time, any lack of showering was due to the Veteran's physical disabilities, and not his mental disorder, which was not noted by the March 2008 examiner.  The Board finds the examiner's assessment to have thus been based on an inaccurate factual premise, and therefore to have significantly diminished probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993). 

Also, even given this assessment, the Board finds that the weight of the evidence as a whole, including the extensive VA treatment records during this period, does not reflect functional impairment of the level of a 70 percent rating as closely as that of a 50 percent rating.  Moreover, again, none of the credible symptoms noted on the March 2008 VA examination are of the nature and severity of those contemplated in the criteria for a 70 percent rating under DC 9411.  See Vazquez-Claudio, 713 F.3d at 117-18. 

On August 2009 VA examination, the Veteran was seen with his wife for support and collaborative information, and reported isolating socially and not liking to get out much except for immediate family.  He reported symptoms of intrusive thoughts with flashbacks, recall of traumatic events, anxiety attacks, hypervigilance, and exaggerated startle reflex.  He complained of some depression but stated that he was not suicidal or homicidal, and had no hallucinations or delusions.  Memory was intact, and thinking was logical and sequential.  The examiner stated that the Veteran had social dysfunction that had been significant, social isolation, and marital problems from time to time.  

On December 2011 VA examination, the Veteran described having fairly good relationships with family members, and having a couple of friends with whom he communicated, but that his main social contacts were with his and his wife's families.  He and his wife reported depression and problems with having a short temper.  On examination, his appearance was clean, and he was neatly groomed and appropriately dressed.  He had unremarkable psychomotor activity, unremarkable and clear and coherent speech, cooperative attitude, flat affect, and anxious, depressed, and dysphoric mood.  He was easily distracted, but fully oriented with unremarkable thought content and process, normal memory, judgment and insight, and no delusions or hallucinations.  He described sleep impairment and inappropriate behavior in the form of laughing "at morbid things."  There were no panic attacks or homicidal or suicidal thoughts, and no obsessive or ritualistic behavior.  Impulse control was noted to be fair, with the Veteran reporting episodes of violence whereby he got angry, yelled, and screamed.  There was no inability to maintaining minimum personal hygiene, but that Veteran reporting not bathing often more than using a washcloth, due to pain.

The examiner assessed the Veteran's symptoms attributable to PTSD as depressed mood, anxiety, suspiciousness, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, and inability to establish and maintain effective relationships.  The examiner assessed the Veteran's level of occupational and social impairment as occupational and social impairment with reduced reliability and productivity, rather than occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood, or any other level of impairment.  

The Board finds the symptomology and level of functional impairment reflected in the August 2009 and December 2011 VA examinations to be consistent with that contemplated in the criteria for a 50 percent rating under DC 9411.  Again, while the Veteran and his wife described the Veteran as having a short temper and anger issues, such issues are not of the level of impaired impulse control such as unprovoked irritability with periods of violence.  While the Veteran and his wife reported episodes of violence on December 2011 VA examination, such violence was described only as the Veteran getting angry and screaming, and impulse control was noted to be fair; in this regard, in the extensive VA treatment notes of record, the Veteran consistently denied violence or, except on one occasion, even thoughts of violence, and no violent episodes were ever noted.  

Also, again, while the Veteran and his wife described the Veteran's social isolation, the symptoms described in the August 2009 and December 2011 VA examinations more closely reflect difficulty in establishing and maintaining effective relationships than an inability to do so.  The December 2011 VA examiner listed both "difficulty in establishing and maintaining effective work and social relationships" and "inability to establish and maintain effective relationships" as symptoms of the Veteran's PTSD.  However, at the time of that examination, the Veteran described having fairly good relationships with family members and having a couple of friends with whom he communicated, and his wife accompanied him to the examination.

Furthermore, while the Veteran described "inappropriate behavior," such behavior was described as merely laughing "at morbid things"; there is no indication of "grossly inappropriate behavior" as contemplated in the criteria for a 100 percent rating under DC 9411.  Also, the Veteran was noted to have had difficulty in adapting to stressful circumstances, including work or a worklike setting.  However, even considering this symptom, the Board finds that the Veteran's overall disability picture more closely approximates that contemplated in a 50 percent rating than that of a 70 percent rating.  In this regard, a significant degree of occupational impairment, as well as "disturbances of motivation and mood," are contemplated in the criteria for a 50 percent rating.  Moreover, despite finding this symptom, the December 2011 VA examiner assessed the Veteran's level of occupational and social impairment as occupational and social impairment with reduced reliability and productivity, rather than occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood, or any other level of impairment.  

The Board notes the Veteran's various Global Assessment of Functioning (GAF) scores assigned by medical professionals throughout the appeals period.  On September 2004 examination in connection with his claim for SSA benefits, his assigned GAF score was noted to be 54, and on the December 2004 psychological evaluation report from Dr. E.T., it was 42.  On VA treatment in July 2005, his GAF score was noted to be 40, and in August 2007 it was noted to be 45.  On March 2008 VA examination for mental disorders other than PTSD, his GAF score was noted to be 50, in August 2008 it was noted to be 50, and in September 2008 it was noted to be 55.  On August 2009 VA examination, his GAF score for PTSD was noted to be 48, and on December 2011 VA examination it was noted to be 50.

GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  See 38 C.F.R. § 4.130; American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV).

To the extent that the Veteran's assigned GAF score at any time prior to June 6, 2014, could be considered to indicate symptomology of the nature and severity of suicidal ideation, severe obsessional rituals, or impairment in reality testing or communication, there is no explanation in the record of how the Veteran's symptomology approximated such symptoms, and the Board finds more probative the extensive treatment records and examinations of record, which, as discussed above, explicitly reflect symptoms not of such nature and severity.  To the extent that any such GAF scores indicate assessments of "serious" or "major" impairment in social or occupational functioning, the Board finds that the weight of the evidence as a whole, for the reasons discussed above, reflects that the Veteran's level of occupational and social functioning has more closely approximated that contemplated in the criteria for a 50 percent rating than that contemplated in the criteria for a 70 percent rating.  In this regard, as explained above, the Veteran has not been able to work during the appeals period as the result of neck and back injuries incurred in 2000, and the record has shown impairment in establishing and maintaining effective relationships consistent with that contemplated in the criteria for a 50 percent rating under DC 9411, rather than that contemplated in those for a 70 percent rating.

Finally, the Board concludes that, prior to June 6, 2014, deficiencies in most areas was not shown.  While there may have been deficiencies shown in the areas of work and mood, judgment was always noted to be normal or fair, thinking was logical and sequential, and the Veteran had unremarkable thought content, particularly in light of the Board finding that the single report of suicidal ideation is inconsistent with the remainder and more probative evidence of record.  Therefore, there were not deficiencies in most areas prior to June 6, 2014.

Furthermore, the record reflects that the Veteran's PTSD increased in severity in approximately June 2014.  The first indication of this in the record is a June 6, 2014, written statement from the Veteran, in which he stated, "I request an increase in my service connected evaluation for Post Traumatic Stress Disorder.  I have suffered an increase in the severity of my symptoms." 

Such increase in symptomatology at that time was confirmed in the Veteran's November 2014 testimony before the Board and in a December 2014 VA examination report.

During his November 2014 Board hearing, the Veteran reported that his PTSD symptomology had been "definitely increasing," and that recently he had come close on several occasions to using a VA crisis hotline.  

On December 2014 VA examination, the examiner opined that the Veteran's level of occupational and social impairment was occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The Veteran reported that his wife had left six months prior, adding, "She's had enough," and that his youngest son had died earlier that year.  He reported having a couple of acquaintances but no friends, and having "a reclusive life."  The Veteran reported that he sometimes dwelled on things, stating it "gets bad sometimes," and reporting that he had come close to calling the Crisis Line.  He admitted to frequent thoughts of suicide, but denied any attempts to harm himself.  PTSD symptoms noted by the examiner included near-continuous panic or depression affecting the ability to function independently, appropriately and effectively.  He also reported that he began consuming alcohol again, after being abstinent since 1995.  The examiner commented that, since the Veteran's December 2011 VA examination, his psychosocial functioning had declined, with the Veteran's wife reportedly leaving him because she "had enough," as well as an exacerbation of his PTSD related depressive symptoms following the death of his son, and the Veteran resuming alcohol consumption.  

The record thus reflects worsening of the Veteran's PTSD symptoms from the time that the Veteran reported such worsening to VA on June 6, 2014, which was noted by the December 2014 VA examiner in reporting the Veteran's decline in functioning that had occurred that year.  In this regard, on December 2014 VA examination, the Veteran was noted to have occupational and social impairment of the level consistent with a rating of 70 percent under DC 9411, was noted for the first time to have near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, and reported frequent thoughts of suicide. 

However, at no point has the Veteran's PTSD approximated the criteria for a 100 percent rating under DC 9411.  The record has not reflected, and the Veteran has not asserted, that his PTSD has been productive of total occupational and social impairment, or that his symptomatology has been anywhere near the nature or severity of such symptoms as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living including maintenance of minimal personal hygiene, disorientation, or severe memory loss.  Thus, the Veteran's PTSD has not warranted a 100 percent rating at any time.

The Board has considered referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  However, while the Board recognizes the Veteran's difficulties caused by the Veteran's PTSD, as discussed above, such disability is adequately contemplated in the applicable rating criteria.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Even considering the Veteran's PTSD symptoms and functional impairment, including his flashbacks, depression, social isolation, intrusive thoughts, sleep difficulties, hyperarousal, hypervigilance, and irritability and anger problems, such difficulties do not represent an unusual disability picture given the ratings assigned above.  In view of the circumstances as a whole, the Board finds that the rating schedule is adequate, even in regard to the combined effect of the Veteran's service-connected disabilities.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Accordingly, an initial rating for PTSD in excess of 50 percent prior to June 6, 2014, and in excess of 70 percent thereafter, is not warranted, and there is no basis for further staged rating of the Veteran's disability. As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable.


III.  TDIU

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service- connected disabilities.  38 C.F.R. § 4.16(b).

In determining whether an individual is unemployable by reason of service-connected disabilities, consideration must be given to the type of employment for which the veteran would be qualified, including consideration of education and occupational experience.  Neither age nor intercurrent disability may not be used as a basis for assignment of a total disability rating.  38 C.F.R. §§ 3.341, 4.19.

The Veteran's service-connected disabilities are as follows: PTSD, rated 50 percent prior to June 6, 2014, and 70 percent thereafter; right knee chondromalacia, rated 20 percent; left knee chondromalacia, rated 10 percent; chronic left hip disability, rated 10 percent; chronic right hip disability, rated 10 percent; right knee scar, rated 10 percent; tinnitus, rated 10 percent; right knee limitation of motion, rated 10 percent; left knee instability, rated 10 percent; left arm shrapnel scar, rated noncompensable (0 percent); and left knee surgical scar, rated noncompensable.  His combined rating for compensation is 80 percent prior to June 6, 2014, and 90 percent thereafter.  He therefore meets the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a).

As reflected in the Veteran's August 2004 application for SSA benefits, the Veteran's past employment has consisted primarily of jobs requiring significant manual labor and mobility.  He was most recently employed as a production staff member of a foundry, from January 1997 to March 2004, and prior to that was a motel auditor, land surveyor field technician, production supervisor, and machine operator.  

On September 27, 2012, the Veteran's attorney submitted a claim for benefits in which he asserted that the Veteran's right and left knee and hip disabilities had increased in severity.  

On September 2013 VA examination in connection with this claim, it was noted that the Veteran was essentially non-ambulatory at the time, and that, from the clinical records, it appeared that he had a generalized chronic pain syndrome more likely due to his 2000 neck injury than to his service-connected hip and knee conditions.  The examiner further stated that the Veteran's condition appeared to have deteriorated since that time as he was no longer ambulatory with a cane, but that it was difficult to support this change due to his knee and hip conditions or to the general deconditioning due to his chronic post laminectomy pain and inactivity, which had led to loss of strength and mobility in his lower extremities.  The examiner stated, however, that although it was the Veteran's neck injury that concluded his working career, he would not be able to return to a factory work environment with the current condition of his knees, and that he was too unstable to be in a work environment due to generalized deconditioning.  

Given the Veteran's occupational experience and type of employment for which he would be qualified, and the September 2013 VA examiner's assessment of the Veteran's ability to return to manual labor employment given his service-connected orthopedic disabilities, and resolving reasonable doubt in the Veteran's favor, the Board finds that, beginning the September 27, 2012, date of his statement that his right and left knee and hip disabilities had increased in severity, he has been unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  Accordingly, a TDIU beginning September 27, 2012, is warranted.  

The issue of a TDIU prior to September 27, 2012, is intertwined with the remaining issues on appeal being remanded, and is therefore also being remanded.


ORDER

An initial rating for PTSD in excess of 50 percent prior to June 6, 2014, and in excess of 70 percent thereafter, is denied.

A TDIU beginning September 27, 2012, is granted, subject to the laws and regulations controlling the award of monetary benefits.


REMAND

The Veteran's service connection claim for hearing loss has been denied on the basis that he has not been found to have hearing loss of the severity to constitute a hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  However, his most recent VA audiological examination is dated in September 2009, and, during his November 2014 Board hearing, the Veteran indicated that his hearing loss had significantly increased in severity recently.  Therefore, the Veteran should be afforded another VA examination of his claimed hearing loss to determine whether he currently has a hearing loss disability for VA purposes, and what the nature or etiology of any such hearing loss might be.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

Regarding the Veteran's claims for an initial rating in excess of 10 percent for a right knee surgical scar and initial compensable ratings for a left knee surgical scar and a left arm shrapnel scar, in his November 2011 substantive appeal of these issues, the Veteran requested a Board hearing at the RO.  As he has not yet been provided a Board hearing on these issues as requested, the claims must be remanded.  See 38 C.F.R. §§ 20.700, 20.704.

In a May 2011 notice of disagreement, the Veteran expressed disagreement with denials in a May 2010 rating decision of a rating in excess of 20 percent for right knee chondromalacia patella; ratings in excess of 10 percent for a chronic left hip disability, a chronic right hip disability, right knee limitation of motion, left knee chondromalacia, and left knee instability; and SMC for specially adapted housing and automobile and adaptive equipment.  Also, in a June 2014 notice of disagreement, the Veteran expressed disagreement with the denial of service connection for ischemic heart disease in a July 2013 rating decision.  The AOJ has not yet issued a statement of the case on these issues.  See Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).

The issue of a TDIU prior to September 27, 2012, is inextricably intertwined with the remaining issues on appeal being remanded and is therefore also being remanded.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran a statement of the case for the issues of a rating in excess of 20 percent for right knee chondromalacia patella; ratings in excess of 10 percent for a chronic left hip disability, a chronic right hip disability, right knee limitation of motion, left knee chondromalacia, and left knee instability; SMC for specially adapted housing and automobile and adaptive equipment; and service connection for ischemic heart disease.

2.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of any hearing loss.  After reviewing the claims file, the examiner should determine:

a)  Whether the Veteran has a current hearing loss disability for VA compensation purposes;

b)  If so, whether it is at least as likely as not (i.e. a 50 percent probability or more) that such hearing loss is related to service, including in-service noise exposure.   

3.  Regarding the claims for an initial rating in excess of 10 percent for a right knee surgical scar and initial compensable ratings for a left knee surgical scar and a left arm shrapnel scar, schedule the Veteran for a videoconference hearing before a Veterans Law Judge at the RO.  

4.  After completing the above and any other necessary development, readjudicate the claims of entitlement to service connection for bilateral hearing loss and entitlement to a TDIU prior to September 27, 2012.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


